CHIEF JUSTICE LEWIS
delivered the opinion of the court.
Appellee George 1*. Meisenheimer moves that all proceedings in this action be stayed for a period of twelve months from October 14,1S98, or until he has been granted a discharge in bankruptcy, and then that this appeal be dismissed. The ground of his motion is that October 14, 1898, be filed in the district court of the United States, for the district of Kentucky, a petition to be adjudged a bankrupt, and on the same day it was adjudged he had become a bankrupt, in meaning of “An act to establish a uniform system of bankruptcy throughout the United States,” approved July 1, 1898. The action in which the judgment ap*754pealed from was rendered was brought by appellant, Smith, May 24, 1897, jointly against George P* Meisenheimer and his wife, Mary Meisenheimer, to subject to the satisfaction of a personal judgment against him, for various sums of money, certain property claimed by her, but alleged in the petition to really belong to him, and to be liable for said debt. An attachment was also asked to be levied on said property. By the judgment appealed from, the action was dimissed, which was tantamount to a refusal of the lower court to subject the property of Mary Meisenheimer to satisfaction of appellant’s debts, though the validity of the previous judgment was not denied or put in issue.
The only provisions of the act of Congress establishing a uniform system of bankruptcy throughout the United States under which the proceedings in the appeal before this court could or should be stayed, as asked by appellee, George P. Meisenheimer, are contained in section 67 of that act. It is there provided that a lien created by or obtained in or pursuant to any suit or proceeding at law or in equity, including an attachment upon mesne process, or a judgment by confession, which was begun against a person within four months before the filing of a petition in bankruptcy by or against such person, shall be dissolved by the adjudication of such person to be a bankrupt. There are recited in that section severa* conditions upon which application of that provision are made to depend. But it is necessary that only one of them be referred to, ■viz., that one which prescribes four months before filing of the petition in bankruptcy as the period within which a suit or proceeding to fix or enforce a lien must have been commenced in order that adjudication in bankruptcy may operate as a dissolution of the lien. Neither the action to subject the property in question was begun, nor the *755judgment appealed from rendered, within four months before filing of the petition in bankruptcy by appellee, George P. Meisenheimer. Consequently, the bankrupt act does not apply' in this case. Besides, the property upon which the attachment lien was in the present action sought to be fixed and enforced was not claimed by, or adjudged by the lower court to belong to, George P. Meisenheimer, but to his wife, Mary Meisenheimer. And, while that judgment remains unreversed by this court, the property in litigation can not be made subject to the payment of the debt of appellant, however just may be his claim, nor even reached by the assignee in bankruptcy. Therefore, to stay proceedings on this appeal, and ultimately dismiss it, as asked by appellee, would result in preventing final and complete adjudication of the claim of appellant, and be practically a denial of justice. Wherefore the motion is overruled. ■